TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 20, 2013



                                     NO. 03-13-00699-CR


                               Michael Dekneef, Jr., Appellant

                                                v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE GOODWIN


THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that the appeal should be dismissed for want of

jurisdiction: it is ORDERED, ADJUDGED and DECREED by the Court that the appeal be

dismissed in accordance with the opinion of this Court; and it appearing that the appellant is

indigent and unable to pay costs, that no adjudication as to costs be made; and that this decision

be certified below for observance.